DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         KATARUIS BRANTLEY,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                    Nos. 4D19-3225 and 4D19-3226

                               [June 4, 2020]

   Consolidated appeals of order denying rule 3.850 motion from the
Circuit Court for the Seventeenth Judicial Circuit, Broward County; Susan
L. Alspector, Judge; L.T. Case Nos. 14000640CF10A and 14-
004347CF10A.

   Kataruis Brantley, Florida City, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CONNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.